EXHIBIT ARTICLES OF AMENDMENT TO THE CHARTER OF PIEDMONT MINING COMPANY, INC. The undersigned corporation hereby executes these Articles of Amendment for the purpose of amending its charter: 1. The name of the corporation is Piedmont Mining Company, Inc. 2. The following amendment to the charter of the corporation was adopted by its shareholders on the 24th day of May, 1984, in the manner prescribed by law: “A new Article, designated as Article IX, shall be added to the charter and shall read as follows: ARTICLE IX The shareholders of the corporation shall have no preemptive right to acquire additional or treasury shares of the corporation." 3. The number of shares of the corporation outstanding at the time of such adoption was 7,756,596; and the number of shares entitled to vote thereon was 4. The number of shares voted for such amendment was 6,046,905; and the number of shares voted against such amendment was O. 5. The amendment herein effected does not give rise to dissenter's rights to payment for the reason that the only effect of such amendment is to eliminate preemptive rights in shareholders to acquire additional or treasury shares of the corporation. IN WITNESS WHEREOF, these articles are signed by the President and Secretary of the corporation this 6th day of June, 1984. PIEDMONT MINING COMPANY, INC. BY: /s/ Robert M. Shields (SEAL) President BY: /s/ Elizabeth T. Hodges (SEAL) Secretary STATE OF NEW YORK VERIFICATION COUNTY OF New York I, Carol
